                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

__________________________________________
                                          )
Global Force Entertainment, Inc. and Jeff )
Jarrett,                                  )
                                          )
              Plaintiffs,                 )
                                          )
v.                                        )                   Case No. 3:18-cv-00749
                                          )
Anthem Sports Entertainment Corp., and    )
Anthem Wrestling Exhibitions, LLC,        )
                                          )
              Defendants.                 )
__________________________________________)

DEFENDANT ANTHEM SPORTS ENTERTAINMENT CORP.’S MEMORANDUM OF
  FACT AND LAW IN SUPPORT OF ITS MOTION TO DISMISS FOR LACK OF
                     PERSONAL JURISDICTION
       Defendant Anthem Sports Entertainment Corp. (“Anthem Sports”) makes a special

appearance to raise the defenses of lack of personal jurisdiction. In support of its Motion, Anthem

Sports argues as follows.

                                        INTRODUCTION

       Defendant Anthem Sports is a Canadian holding company that has no day to day operations

other than the ownership of several subsidiaries that house the various Anthem brands. Its primary

place of business is in Toronto, Canada. It does not do business in Tennessee, it is not qualified to

do business in Tennessee, and it does not target Tennessee residents. It does not distribute content

in Tennessee or elsewhere; all content distribution of the Anthem entities that are held by Anthem

Sports is done through related companies or third party license agreements. As set forth below, in

light of the facts set forth in the Declaration of Ed Nordholm, Anthem Sports’ Executive Vice

President, Plaintiff cannot plausibly allege facts sufficient to establish that this Court can assert



   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 1 of 15 PageID #: 166
personal jurisdiction over Anthem Sports in a manner that is consistent with the Due Process

Clause.

                                   JURISDICTIONAL FACTS

          Plaintiffs generally allege that this Court has general personal jurisdiction over both

Anthem Defendants based on their “continuous and systematic minimum contacts with residents

of Tennessee through the distribution and sale of Defendants’ products, events, and services in

Tennessee, and Defendants’ representatives’ promotion and marketing activities in Tennessee.”

FAC at ¶ 10. They further allege that Defendant Anthem Sports formed and owns a majority stake

in Anthem Wrestling. FAC at ¶ 4, 32. They also allege upon “information and belief” that Anthem

Sports and Anthem Wrestling share common ownership, executives, lawyers, office space,

employees, equipment, and physical locations and that they “operate under common and/or joint

leadership such that the focus as one unitary entity.” FAC at ¶ 5.

          In providing background about Anthem Sports, Plaintiff alleges that Anthem Sports’

predecessor corporation acquired a majority stake in an entity called “Fight Network,” which is

broadcast throughout the world, including to 1.5 million subscribers in the United States. FAC at

¶ 26-29. Plaintiff alleges that certain of the Amped Content was broadcast or sold via a Fight

Network website. FAC at ¶ 46. Plaintiff also alleges, upon information and belief, that Anthem

Sports invested in the entity now known as “Impact! Wrestling.” FAC at ¶ 31.

          Plaintiffs further allege that Defendant Anthem Sports “initiated discussions” with

Plaintiffs about a merger with GFE and hiring Jeff Jarrett as Chief Creative Officer for the

“wrestling portion of Anthem Sports.” FAC at ¶ 34. Plaintiffs further state that “in conjunction

with these merger and employment discussions,” Jeff Jarrett and Anthem Sports entered into a




   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 2 of 15 PageID #: 167
non-disclosure agreement (the “NDA”). Plaintiffs are quick to point out, however, that their claims

in this case are not “brought under” that agreement, but that they mention it for background only.

FAC at ¶ 35. The reason Plaintiffs insist that their claims are not brought under this agreement is

because it contains a choice of law clause requiring the application of New York law, and a forum

selection clause mandating that all claims arising “in connection with” or “arising out of” this

agreement are to be tried by an appropriate New York court. FAC at Exhibit 1, ¶ 13.

       After the allegation that Anthem Sports entered into a contract with Plaintiffs that required

the application of foreign law and a forum selection clause that required suit be brought in New

York, Plaintiff goes on to allege that Anthem Wrestling entered into a term sheet with them (FAC

at ¶ 38) that provided that GFE and Anthem Wrestling would merge (FAC at ¶ 41), that Jeff Jarrett

would be the Chief Creative Officer of Anthem Wrestling (FAC at ¶ 38), in charge of all content

((FAC at Exhibit 2), and that Anthem Wrestling published the Amped Content and did not pay

Plaintiffs a royalty (FAC at ¶ 44). The remainder of Plaintiffs’ allegations are generally directed

to “Defendants,” rather than specifically naming or referring to Anthem Sports, but the acts about

which they complain were acts committed by Anthem Wrestling based on the allegations in the

Complaint itself.

       As the sworn Declaration of Ed Nordholm demonstrates, most if not all of Plaintiffs’

jurisdictional facts are wrong. Anthem Sports has no meaningful connection with the State of

Tennessee. Nordholm Dec. at ¶¶ 10 – 12. Anthem Sports is incorporated under the laws of the

Province of Ontario, Canada, and has no offices or employees in the United States or Tennessee.

Id. at ¶ 2. Anthem Sports is not licensed or qualified to do business in Tennessee; it has not

appointed an agent for service of process in Tennessee; it does not have any employees or offices

in Tennessee; it does not own or lease real or personal property in Tennessee; it does not maintain




   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 3 of 15 PageID #: 168
bank accounts in Tennessee; and it has not conducted business in Tennessee. Id. at ¶ ¶ 10 – 12.

Its website is not interactive; it simply has links to other websites run by related companies. Id. at

¶ 11. The Anthem Sports website does not offer anything for sale and there is nothing about it that

is targeted to the residents of Tennessee. Id. Moreover, this entity does not distribute content in

Tennessee or elsewhere. Id. at ¶ 12.

        Mr. Nordholm testifies that Plaintiffs’ allegations that Anthem Sports and Anthem

Wrestling are a “unitary entity,” are incorrect. Id. at Id. at ¶ 9. Anthem Sports and Anthem

Wrestling are two separate and distinct legal entities and all appropriate corporate formalities have

been observed. Id. Although Anthem Wrestling is controlled by Fight Media, Anthem Wrestling

has different shareholders than Anthem Sports and Anthem Wrestling is funded by financing

facilities separate from the financing facilities for Anthem Sports. Id. The two companies have

different purposes, corporate missions, employees, locations, and management. Id. The two

entities maintain separate books, tax returns and financial statements, and neither entity exerts

control over the daily affairs of the other. Id.

                                                   ARGUMENT

    A. THIS COURT LACKS PERSONAL JURISDICTION OVER ANTHEM SPORTS


    Plaintiffs’ allegations as to Anthem Sports can be boiled down to the following:
                   Anthem Sports generally “does business” in and markets to Tennessee;

                   Anthem Sports’ predecessor corporation acquired a majority stake in an entity
                    called “Fight Network,” which is broadcast throughout the world, including to
                    1.5 million subscribers in the United States and Fight Network’s website
                    allegedly sold the Amped Content;

                   Anthem Sports initiated discussions with Plaintiffs about a merger pursuant to
                    a NDA that Plaintiffs allege does not apply to this action;




   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 4 of 15 PageID #: 169
                  Anthem Sports owns Anthem Wrestling and the two companies share
                   common leadership and “focus as one unitary entity;”

       The allegations that actually form the basis for Plaintiffs’ claims, i.e. the use of the Amped

Content and Plaintiff’s marks, were committed by Anthem Wrestling, as per the Complaint itself,

although Plaintiffs often lump the two together in asserting claims without specifying which entity

did what act. The above allegations which are specific to Anthem Sports do not provide a sufficient

basis for this Court to exercise personal jurisdiction over Anthem Sports.

           1. THERE IS NO GENERAL JURISDICTION AS TO ANTHEM SPORTS.
               Anthem Sports is not “At Home” in Tennessee.

       The plaintiff bears the burden of establishing that jurisdiction exists. See Theunissen v.

Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (citing McNutt v. General Motors Acceptance

Corp., 298 U.S. 178, 189 (1936)). Because Tennessee’s long-arm statute has been interpreted to

be “coterminous with the limits on personal jurisdiction imposed” by the U.S. Constitution, “the

jurisdictional limits of Tennessee law and of federal constitutional law of due process are

identical.” Payne v. Motorists’ Mut. Ins. Cos., 4 F.3d 452, 455 (6th Cir. 1993).

       Under the Due Process Clause, a court’s jurisdiction over a nonresident defendant exists

only if the defendant has “certain minimum contacts” with the forum “such that the maintenance

of the suit does not offend ‘traditional notions of fair play and substantial justice.’” Walden v.

Fiore, 134 S. Ct. 1115, 1121 (2014) (quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)).

Courts distinguish between general jurisdiction and specific jurisdiction. Conti v. Pneumatic

Prods. Corp., 977 F.2d 978, 981 (6th Cir. 1992).

       At the outset, there can be no serious dispute that this Court lacks general jurisdiction over

Anthem Sports. Plaintiffs conclusorily allege that this Court has general personal jurisdiction over

both Anthem Defendants based on their “continuous and systematic minimum contacts with



   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 5 of 15 PageID #: 170
residents of Tennessee through the distribution and sale of Defendants’ products, events, and

services in Tennessee, and Defendants’ representatives’ promotion and marketing activities in

Tennessee.” FAC at ¶ 10. Plaintiffs also allege that Anthem Sports widely distributes1 content

through Fight Network (FAC at ¶ 26-30). Yet, for a corporate defendant, general jurisdiction exists

only if the corporation’s contacts with the forum are “so continuous and systematic” that the

defendant “is fairly regarded as at home” in the state. Daimler AG v. Bauman, 134 S. Ct. 746, 760

(2014). After Daimler, in all but the most extreme circumstances, general jurisdiction is generally

found only in those states where the business is incorporated or has its principal place of business.

See Daimler AG, 134 S. Ct. at 760; Allstate Ins. Co. v. Electrolux Home Prod., 2014 U.S. Dist.

LEXIS 97908, at *9-*10 (N.D. Ohio Jul. 19, 2014)(Daimler decision “severely” narrowed the

scope of general jurisdiction). Here, Plaintiffs allege that Anthem Sports is incorporated in

Delaware and its principal place of business is in Toronto, Canada. FAC at ¶ 3. Plaintiffs allege

no additional facts to support a finding that Anthem Sports can be fairly regarded as at home in

Tennessee under Daimler. The Nordholm Declaration clearly establishes that this is not the case.

Accordingly, Anthem Sports is not subject to general jurisdiction in the State of Tennessee.

                      2. THERE IS NO SPECIFIC JURISDICTION AS TO ANTHEM SPORTS.
              Absent general jurisdiction, Plaintiffs must establish that the Court has “specific personal

jurisdiction” over Defendants for each claim asserted in the Amended Complaint. See Bd. Of

Forensic Document Exam’rs, Inc. v. ABA, No. 16-cv-2641, 2017 WL 549031, at *3 (W.D. Tenn.

Feb. 9, 2017) (“The court must have personal jurisdiction over each defendant and as to each

asserted claim.”). Specific jurisdiction over a defendant exists only if the defendant has minimum



                                                            
1
 As the Nordholm Declaration demonstrates, Anthem Sports does not itself distribute content in
Tennessee or elsewhere. All such distribution is done through subsidiaries and/or third parties.



       Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 6 of 15 PageID #: 171
contacts with the forum and the specific claim at issue “arises out of or relates to [those] contacts.”

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923–24 (2011) (internal citations

omitted).

       For purposes of specific personal jurisdiction, due process is satisfied only where a

defendant “purposefully avails [him]self of the privilege of conducting activities with the forum

State, thus invoking the benefits and protections of its laws.” Hanson v. Denckla, 357 U.S. 235,

253 (1958). In other words, a defendant’s contacts with the forum state must be such that the

defendant “should reasonably anticipate being haled into court.” Burger King Corp. v. Rudzewicz,

471 U.S. 462, 474, (1985). Specific jurisdiction “depends on an affiliation between the forum and

the underlying controversy, principally, activity or an occurrence that takes place in the forum

State and is therefore subject to the State’s regulation.” Goodyear, 131 S.Ct. at 2851 (citations

omitted).

       The Sixth Circuit Court of Appeals has established a three-part test or criteria for

determining the limits of specific personal jurisdiction. Southern Machine Co. v. Mohasco Indus.,

401 F.2d 374, 381 (6th Cir. 1968). “First, the defendant must purposefully avail himself of the

privilege of acting in the forum state or causing a consequence in the forum state. Second, the

cause of action must arise from the defendant’s activities there. Third, the acts of the defendant or

consequences caused by the defendant must have a substantial enough connection with the forum

state to make the exercise of jurisdiction over the defendant reasonable.” Id. While all three prongs

must be satisfied, it is the “purposeful availment” prong of the Mohasco test that is the sine qua

non of specific personal jurisdiction. Id. at 381-82; Air Prods. and Controls, Inc. v. Safetech Int’l,

Inc., 503 F.3d 544, 550-51 (6th Cir. 2007). Moreover, if the Plaintiff cannot meet the first two

parts of the Mahasco test, the court never reaches the question as to whether the exercise of




   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 7 of 15 PageID #: 172
jurisdiction would be otherwise reasonable. World Wide Volkswagen Corp v. Woodson, 444 U.S.

286, 294, 100 S. Ct. 559, 62 L. Ed. 2d 490, 1980 U.S. 65 (1980)(“  Even if the defendant would

suffer minimal or no inconvenience from being forced to litigate before the tribunals of another

State; even if the forum State has a strong interest in applying its law to the controversy; even if

the forum State is the most convenient location for litigation, the Due Process Clause, acting as an

instrument of interstate federalism, may sometimes act to divest the State of its power to render a

valid judgment.”).

       Here, Plaintiffs cannot show that Anthem Sports has purposely availed itself of the

privilege of acting in Tennessee and there are no allegations in the complaint that it has.

“Purposeful availment” is considered to be “something akin to a deliberate undertaking to do or

cause an act or thing to be done in [the forum state] or conduct that can be properly regarded as a

prime generating cause of the effects resulting in [the forum state], something more than a passive

availment of [the forum state’s] opportunities.” Bridgeport Music, 327 F.3d at 478 (internal

citations and quotation marks omitted). This requirement is satisfied only when the non-resident

defendant’s contacts with the forum state “proximately result from actions by the defendant himself

that create a ‘substantial connection’ with the forum state.” Burger King, 471 U.S. at 475

(emphasis in original).

     ANTHEM SPORTS HAS NOT PURPOSELY AVAILED ITSELF OF DOING
BUSINESS IN TENNESSEE

       Plaintiffs’ Formulaic Allegations that Anthem Sports Does Business in Tennessee Are
       Insufficient to Establish Purposeful Availment.
       Plaintiffs’ general, formulaic allegations as to “Defendants” selling goods and services in

Tennessee are not sufficient to establish jurisdiction without plausible factual allegations that

would establish that Anthem Sports specifically targeted Tennessee, rather than simply inserting




   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 8 of 15 PageID #: 173
goods or services in the stream of commerce. Under the Sixth Circuit’s “stream of commerce

‘plus’” approach, simply injecting goods into the stream of commerce is insufficient to support

specific personal jurisdiction. Bridgeport Music 327 F.3d. at 480 (citing Asahi Metal Indus. Co.

v. Superior Court of Calif., 480 U.S. 102, 111-12 (1987)). Plaintiff’s formulaic recitations do not

provide a factual basis of the “something more” and are merely boilerplate verbiage, which is

insufficient. A pleading that offers only “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U. S. 544, 555

(2007).

          Moreover, in order to support a finding of specific personal jurisdiction, the alleged

contacts with the forum must be related to the purported causes of action. Burger King Crop. V.

Rudzewicz, 471 U.S. 462, 472, 486, 105 S.Ct. 2174, 85 L.Ed 2d 528 (1984)(specific jurisdiction

exists when the “the defendant has ‘purposely directed’ his activities at residents of the forum . .

and the litigation results from alleged injuries that ‘arise out of or relate to’ those

activities.”(citations omitted)). There is no allegation that these unspecific contacts with the State

of Tennessee relate in any way to Plaintiff’s claims. As such, Plaintiffs cannot rely on these

allegations to support a finding of specific personal jurisdiction. This is particularly true where, as

here, Anthem Sports has offered sworn testimony that these conclusory allegations are not true as

to Anthem Sports.

          Plaintiffs’ Allegations that Anthem Sports Broadcasts Content Through Fight Network
          Cannot Establish Purposeful Availment.
          Likewise, Plaintiffs’ allegations as to Anthem Sports and its alleged distribution of Fight

Network content is not sufficient to establish specific jurisdiction. As the Nordholm Declaration

makes clear, Anthem Sports does not distribute any content itself, whether in Tennessee or

elsewhere. It is a holding company. Any content distributed by or on the Fight Network, is



   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 9 of 15 PageID #: 174
controlled by an entity other than Anthem Sports. Accordingly, Plaintiffs cannot plausibly allege

that this Court has specific personal jurisdiction over Anthem Sports on the basis of its allegations

relating to Fight Network.

        Plaintiffs Cannot Establish Purposeful Availment by Reference to Anthem Sport’s
        Website.
        Moreover, Plaintiffs cannot point to Anthem Sports’ website to attempt to establish specific

jurisdiction. Anthem Sports only operates a non-interactive website accessible throughout the

world that offers nothing for sale and is not specifically directed at residents of Tennessee. See

Nordholm Declaration at ¶ 11. The existence of that website therefore provides no further support

for the proposition that Anthem Sports has purposely availed itself of the privilege of doing

business in Tennessee. Bridgeport, 327 F.3d at 483 (holding that “operation of an Internet website

can constitute the purposeful availment of the privilege of acting in a forum state under the first

Mohasco factor only if the website is interactive to a degree that reveals specifically intended

interaction with residents of the state”) (internal quotation marks omitted). In light of the Nordholm

Declaration, Plaintiffs cannot plausibly allege that the Anthem Sports’ website provides a basis for

specific jurisdiction.

        Plaintiffs’ Allegation that Anthem Sports Entered Into An NDA with Them Cannot
        Establish Purposeful Availment.
        Plaintiffs allege that “in conjunction with these merger and employment discussions,” Jeff

Jarrett and Anthem Sports entered into a non-disclosure agreement (the “NDA”). FAC at ¶ 35. The

NDA contains a choice of law clause requiring the application of New York law, and a forum

selection clause mandating that all claims arising “in connection with” or “arising out of” this

agreement are to be tried by an appropriate New York court. FAC at Exhibit 1, ¶ 13. Even if one

believes Plaintiffs’ allegation that their claims do not relate to arise from this NDA as one is




   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 10 of 15 PageID #: 175
required to do at this juncture of the proceedings, these allegations actually establish that Anthem

Sports deliberately did not avail itself of doing business in the forum. Obviously, if Anthem Sports

initiated merger discussions pursuant to this NDA as Plaintiffs allege, it did not anticipate being

haled into court here. In fact, it expressly bargained for and obtained a contractual provision that

it could not be sued in Tennessee. In light of the fact that the Complaint expressly establishes that

the parties agreed that Anthem Sports could not be sued in Tennessee, these allegations cannot

establish that Anthem Sports has purposely availed itself of the privilege of doing business in

Tennessee for purposes of the specific jurisdiction analysis. Further, Anthem Sports asserts that

this bargained-for provision that was reached as a pre-requisite for its merger discussions with

Plaintiff--the facts that give rise to Plaintiffs’ purported claims--should be dispositive of the

“purposeful availment” issue. Anthem Sports expressly bargained for and obtained the right not to

be haled into court in Tennessee.

       Plaintiffs Cannot Establish Purposeful Availment by Anthem Sports By Imputing To It
       the Actions of Anthem Wrestling
       A non-resident defendant “will not be haled into a jurisdiction solely as a result of

‘random,’ ‘fortuitous,” or ‘attenuated contacts,’ or of the ‘unilateral activity of another party or

third person.’” Burger King, 471 U.S. at 475 (internal citations omitted). Plaintiffs’ allegations that

Anthem Sports owns Anthem Wrestling and that the two operate under common and/or joint

leadership such that they “focus as one unitary entity,” attempt to establish that Anthem Sports has

purposely availed itself of doing business in Tennessee through the actions of Anthem Wrestling.

First, personal jurisdiction does not arise over the parent company merely because the forum state

properly asserts jurisdiction over one of its subsidiaries. Dean v. Motel 6 Operating, L.P., 134 F.3d

1269, 1273-1274 (6th Circ. 1998). Second, this Circuit has adopted the alter-ego theory of personal

jurisdiction, which “provides that a non-resident parent corporation is amenable to suit in the forum




   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 11 of 15 PageID #: 176
state only if the parent company exerts so much control over the subsidiary that the two do not

exist as separate entities but are one and the same for purposes of jurisdiction.” Estate of Thomson

v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 362 (6th Cir.2008). Total ownership and shared

management personnel are alone insufficient to establish the requisite level of control. Anwar v.

Dow Chem. Co., 876 F.3d 841, 849 (6th Cir. 2017).

       As the Nordholm Declaration establishes, Anthem Wrestling and Anthem Sports are

different and distinct corporate entities and all appropriate corporate formalities have been

properly observed. Nordholm Declaration at ¶ 9. Although Anthem Wrestling is controlled by

Fight Media, Anthem Wrestling has different shareholders than Anthem Sports and Anthem

Wrestling is funded by financing facilities separate from the financing facilities for Anthem Sports.

Id. The two companies have different purposes, corporate missions, employees, locations, and

management. Id. The two entities maintain separate books, tax returns and financial statements,

and neither entity exerts control over the daily affairs of the other. Id. Moreover, Anthem Sports

is merely a holding company. It does not have any day to day operations of any kind. Id. at ¶ 9.

Plaintiffs have alleged that Jeff Jarrett was hired as Chief Creative Officer of Anthem Wrestling,

but not Anthem Sports. The Term Sheet provided by Plaintiffs establishes that Mr. Jarrett had

responsibility for the content created and marketed during his employment by Anthem Wrestling.

These facts, ascertainable from the Complaint and its Exhibits, establish that the two entities do

not have identical staff and management and that the decisions about which GFE and Mr. Jarrett

now complain were not controlled by Anthem Sports, using Anthem Wrestling as a “mere

instrumentality.”

       Moreover, determining whether one corporation is an alter ego of another for jurisdictional

purposes is controlled by state law. Gordon v. Greenview Hosp., Inc., 300 S.W.3d 635, 653 (Tenn.




   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 12 of 15 PageID #: 177
2009)(citations omitted). In Tennessee, mere control of a subsidiary corporation by its parent is

not sufficient to disregard the presumption of corporate separateness (to “pierce the corporate

veil”). Cambio Health Solutions, LLC v. Reardon, 213 S.W.3d 785, 790 (Tenn.2006); Cont'l

Bankers Life Ins. Co. of the S. v. Bank of Alamo, 578 S.W.2d 625, 631 (Tenn.1979). To disregard

the presumption, the party seeking to do so must demonstrate (1) that the subsidiary corporation

is a sham or dummy; (2) that the two corporations are, in fact, identical and indistinguishable; or

(3) that the subsidiary corporation is merely an instrumentality, agent, conduit, or adjunct of

the parent corporation. Gordon, 300 S.W.3d at 653 (citations omitted). Plaintiffs cannot make any

of these showings.

       In sum, the presumption of corporate separateness here may be overcome only by plausible

factual allegations demonstrating that Anthem Sports “exercises complete dominion over

its [Anthem Wrestling], not only of finances, but of policy and business practice in respect to the

transaction under attack, so that the corporate entity, as to that transaction, had no separate mind,

will or existence of its own.” Gordon, 300 S.W.3d at 653 (Tenn. 2009)(citations omitted).

Plaintiffs have not made such fact-based allegations and, in light of Mr. Nordholm’s sworn

testimony to the contrary, cannot establish jurisdiction over Anthem Sports pursuant to an alter

ego theory under Tennessee law.

       Because Plaintiffs cannot establish that Anthem Sports purposely availed itself of doing

business in Tennessee with plausible factual allegations, Anthem Sports need not reach the other

elements of the Monasco test. See World Wide Volkswagen, 444 U.S. at 294. No matter how

convenient it is for Plaintiffs or the Court to resolve this matter in Tennessee as to Anthem Sports,

it is not constitutionally permissible to do so in the absence of plausible, factual allegations that




   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 13 of 15 PageID #: 178
establish Anthem Sports has purposely availed itself of the privilege of doing business in

Tennessee.

                                               CONCLUSION

                For the foregoing reasons, Defendant Anthem Sports asserts that this Court lacks

jurisdiction over it and requests that all of Plaintiffs’ claims against it be dismissed.

                                                        Respectfully submitted,

                                                        BASS, BERRY & SIMS PLC


                                                By:    /s/ Paige W. Mills
                                                .      Paige W. Mills (TN #016218)
                                                       150 Third Avenue So, Suite 2800
                                                       Nashville, TN 37201
                                                       (615)742-6200
                                                       pmills@bassberry.com

                                                        Attorneys for Anthem Sports and
                                                        Entertainment Corp. and Anthem Wrestling
                                                        Exhibitions, LLC




   Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 14 of 15 PageID #: 179
                               CERTIFICATE OF SERVICE

         I hereby certify that on November 1, 2018, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to the following and/or served the following via U.S. Mail:

 Samuel F. Miller
 Nicholas R. Valenti
 A. Grace Van Dyke James
 Miller Legal Partners, PLLC
 Fifth Third Center – Suite 2000
 424 Church Street
 Nashville, TN 37219
 MillerLegalPartners.com




                                                    /s/ Paige W. Mills




  Case 3:18-cv-00749 Document 24 Filed 11/01/18 Page 15 of 15 PageID #: 180
